DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 10-15, the recitation that "the metal wires adjacent to each other in a circumferential direction are joined with each other with the batch plating portion at a spaced portion…..the metal wires adjacent to each other in the circumferential direction are not joined with each other with the batch portion at the spaced portion" renders the claim indefinite.  Also, "the non-joining portion" lacks antecedent basis.
 	Claim 4, line 1, "the non-joining portions" lacks antecedent basis.
	Claim 4, line 2, "a" should be changed to --the--.
	Claim 5, line 2, "the metal wire" lacks antecedent basis.
 	Claim 6, line 4, "the outer peripheral portion" lacks antecedent basis.
 	Claim 7, line 2, "the metal wire" lacks antecedent basis.
	Claims 2, 3, and 8 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuganey et al. (2021/0217542) in view of Tokuten et al. (JP 2014-191884).
 	Chuganey et al. discloses a coaxial cable comprising a conductor (52); an insulator (54) covering the periphery of the conductor; a shield layer (58) covering the periphery of the insulator; and a sheath (55) covering the periphery of the shield layer, wherein the shield layer includes a lateral winding shielding portion comprising a plurality of metal wires (62) being helically wrapped around the periphery of the insulator to cover the periphery of the insulator, and a batch plating portion comprising a plating (68), which covers the periphery of the lateral winding shielding portion, wherein the shield layer includes a joining portion where the metal wires adjacent to each other in the circumferential direction are joined with each other with the batch plating portion at a spaced portion where the adjacent metal wires are spaced part from each other (Figs 2C, 2E, 2F, 3A, 3C & 3D).
 	Chuganey et al. does not disclose the shield layer including a non-joining portion where the metal wires adjacent to each other in the circumferential direction are not joined with each other with the batch plating portion at the spaced portion, wherein the length of the non-joining portion along the cable longitudinal direction is shorter than the winding pitch of the lateral winding shielding portion (re claim 1).
 			
    PNG
    media_image1.png
    397
    545
    media_image1.png
    Greyscale

 	Tokuten et al. discloses a coaxial cable comprising a shield layer which includes a joining portion where the metal wires adjacent to each other in a circumferential direction are joined with each other with a batch plating portion  and a non-joining portion where the metal wires adjacent to each other in the circumferential direction are not joined with each other with the batch portion, wherein the length of the non-joining portion along the cable longitudinal direction is shorter than the winding pitch of the shield layer (Fig. 2).
 	It would have been obvious to one skilled in the art to modify the cable of Chuganey et al. such that the shield layer includes a non-joining portion, having a length shorter than the winding pitch of the shield layer, where the metal wires adjacent to each other in the circumferential direction are not joined with each other with the batch portion to improve the cable flexibility as taught by Tokuten et al.
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, hot dip, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Chuganey et al., as modified, also discloses that the non-joining portion comprises a through hole penetrating through the batch plating portion in a radial direction (re claim 2); the width of the non-joining portion in the cable circumferential direction is smaller than the outer diameter of the wire (Chuganey, space between the adjacent wires is smaller than the outer diameter of the wire) (re claim 5); the shield layer includes outer peripheral portions where the wires are covered with the batch plating portion and inner peripheral portions wherein the wires are not covered with the batch plating portion (Figs 3A & 3C), wherein the outer peripheral portion includes an intermetallic compound between the wires and the batch plating portion (re claim 6).
 	Re claims 3 and 4, it would have been obvious to one skilled in the art to choose a suitable length for the through hole and suitable number of non-joining portions in the modified shield layer of Chuganey et al. to meet the specific use of the resulting cable since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 7, Chuganey et al. discloses the wire comprising silver-plated copper wire ([0048]) but does not disclose silver-plated anneal copper wire and the plating comprising tin.  However, it would have been obvious to one skilled in the art to use anneal copper for the wires of Chuganey et al. to meet the specific use of the resulting cable since anneal copper is well-known for being used as electrical wires because it provides both mechanical and electrical properties.  It would have been obvious to one skilled in the art to use tin for the plating of Chuganey et al. to meet the specific use of the resulting cable since it is a well-known material in the art for being used as plating material.
 	Re claim 8, Chuganey et al. does not disclose a terminal member integrally provided to at least one end portion of the cable.  However, it would have been obvious to one skilled in the art to integrally provide a terminal member to at least one end portion of the Chuganey et al. cable to provide a connection means for the same since a cable having a terminal member at an end thereof is well-known in the art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847